FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1305
                 _____________________________

HEARTLAND EXPRESS, INC. OF
IOWA, a foreign corporation,

    Appellant,

    v.

MARK FARBER, as limited
guardian of the property of Juan
Torres,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Duval County.
Karen Cole, Judge.

                       December 18, 2018


WINOKUR, J.

     Heartland Express, Inc. of Iowa (Heartland) challenges the
trial court’s order finding that post-judgment interest began to
accrue on the date of its original Final Judgment rather than
when it issued an Amended Final Judgment. We agree with the
trial court and affirm the ruling below.

                               I.

    Juan Torres sought damages for injuries suffered as a result
of a highway collision in Alabama involving an employee of
Heartland. Both parties stipulated to the transfer of the case to
Duval County, Florida, and to the application of Alabama
substantive law. 1 The trial court later substituted Mark Farber,
as limited guardian of the property of Torres, as party plaintiff
due to Torres’ incapacitation.

     The case proceeded to trial on the issues of proximate cause,
compensatory damages, wantonness on the part of Heartland’s
employee, and punitive damages based on the employee’s alleged
wantonness. After a twelve-day trial, the jury found that
Heartland’s negligence was the proximate cause of Torres’
injuries and awarded compensatory damages in the amount of
$888,417.57. The jury, however, did not find that the employee’s
conduct was wanton and, as a result, made no finding as to
punitive damages.

     Farber then moved for new trial on the issue of wantonness
and punitive damages. The trial court granted Farber’s motion,
and in December 2014 entered a Final Judgment in the amount
of $888,417.57.

     Heartland appealed both the trial court’s order granting a
new trial and the Final Judgment. This Court found that Farber
was “not entitled to a new trial on the issues of wantonness and
punitive damages” and reversed the new-trial order. Heartland
Express, Inc. of Iowa v. Farber, 230 So. 3d 146, 151 (Fla. 1st DCA
2017). The case was remanded to the trial court “for the
reinstatement of the jury’s verdict on the issue of wantonness.”
Id. at 153.

     Both parties agreed that a new entry of final judgment was
needed in light of the appellate decision, but Farber argued that
he was entitled to post-judgment interest running from the entry
of the December 2014 Final Judgment. Heartland argued that



    1 Florida law provides that post-judgment interest runs from
the date of judgment. § 55.03(3), Fla. Stat.; Amerace Corp. v.
Stallings, 823 So. 2d 110 (Fla. 2002). Because neither party
claimed that Alabama law controls the computation of post-
judgment interest, we do not consider the issue.

                                2
Farber was only entitled to post-judgment interest from the entry
of an amended final judgment after remand.

     In February 2018, the trial court ruled that this Court’s
remand “d[id] not affect or alter the underlying Final Judgment
entered by this Court on December 23, 2014.” Therefore, the
court found that the post-judgment interest would accrue from
the date of the December 2014 Final Judgment. Accordingly, the
trial court entered an Amended Final Judgment finding that
Farber was entitled to collect $888,417.57 from Heartland “with
post-judgment interest at the statutory rate of interest running
from December 23, 2014, for which sum let execution issue.”

                                II.

     A trial court’s ruling regarding judgment interest is subject
to de novo review. R.J. Reynolds Tobacco Co. v. Evers, 232 So. 3d
457, 465 (Fla. 2d DCA 2017). Florida law provides that interest
on a money judgment begins to accrue on the date the judgment
is obtained. § 55.03(3), Fla. Stat.

                               III.

    Heartland argues that Farber is only entitled to post-
judgment interest from the date of the trial court’s entry of its
Amended Final Judgment. Heartland’s argument hinges on its
assertion that the order granting Farber’s motion for new trial
had the effect of vacating the December 2014 Final Judgment
and, thus, rendering it a non-final order.

     Heartland primarily relies on two cases for the proposition
that an order granting new trial renders a final judgment a non-
final order. In the first case, the Florida Supreme Court held that
the granting of a motion for a new trial “ha[s] the effect of
vacating any final judgment theretofore entered and completely
revitaliz[es] the entire cause for further proceedings in the form
of a new trial.” Atl. Coast Line R.R. Co. v. Boone, 85 So. 2d 834,
840 (Fla. 1956). In the second case, this Court held that “when a
new trial is granted on less than all issues in the case, the order
which either expressly or impliedly withdraws from jury
consideration on a retrial of the cause a part of the issues is in

                                3
the nature of a partial summary judgment.” Johnson v. City of
Pensacola, 164 So. 2d 844, 845 (Fla. 1st DCA 1964). Boone does
not apply in this case because the trial court in Boone granted a
new trial as to the entire verdict. 85 So. 2d at 838. As for
Johnson, the trial court “specifically vacated and set aside” the
jury verdict even though a new trial was only granted on the
issue of damages. 164 So. 2d at 845.

     In this case, the trial court took no comparable action. In its
order granting new trial, the court specifically stated that the
new trial was solely on the issue of wantonness and punitive
damages. Additionally, the order did not vacate or set aside the
jury verdict as to compensatory damages. In short, whether a
final judgment is rendered a non-final order depends not just on
the entry of an order for a new trial, but rather whether the order
expressly or implicitly vacates and sets aside the final judgment.

     The trial court’s order granting a new trial here only
addressed the issue of wantonness and punitive damages and left
the awarded compensatory damages intact. Furthermore, this
Court remanded the case solely “for the reinstatement of the
jury's verdict on the issue of wantonness.” Farber, 230 So. 3d at
153 (emphasis added). Such a statement necessarily implies that
the Final Judgment’s award of compensatory damages was not
vacated by the granting of the new trial. Accordingly, the
December 2014 Final Judgment is a judgment for purposes of
section 55.03(3), Florida Statutes (providing for post-judgment
interest).

     More importantly, both Boone and Johnson dealt with the
effect of an order for new trial on a party’s right to seek appellate
review from a final judgment. On appeal, the final judgments
were seen as interlocutory orders due to the entry of an order for
a new trial and, as a result, there was no right to seek appellate
review. 2 As a result, these cases did not reach the issue in this

    2 See Johnson, 164 So. 2d at 847 (dismissing appellee’s cross-
appeal because the order granting a new trial rendered the final
judgment a “partial summary judgment [and] no appeal may be
taken from a partial summary judgment entered in a law
action”); Boone, 85 So. 2d at 839 (noting that “where a new trial
                                 4
case: the proper starting point of the administrative calculation of
post-judgment interest.

     In Haskell v. Forest Land & Timber Co., Inc., this Court
recognized the general rule that interest on a judgment runs from
the date that the judgment is entered. 426 So. 2d 1251, 1253 (Fla.
1st DCA 1983). This Court also reiterated that “[t]he general rule
regarding the commencement of interest does not apply where a
trial court judgment is overturned by an appellate court on
grounds that it was improper or excessive.” Id. at 1253-54.

     The Fourth District addressed this issue in St. Cloud
Utilities v. Moore, 355 So. 2d 446 (Fla. 4th DCA 1978). In Moore,
an earlier appeal resulted in the court “remand[ing] the case for
the sole purpose of having the trial judge reapportion the
damages which he did by way of an amended final judgment.” Id.
at 447. The trial court subsequently ruled that “interest on a
judgment modified by appellate decision commences from the
date of the original jury verdict.” Id. Back on appeal, the Fourth
District reversed the trial court and held that “the interest should
run from the date of the original judgment entered” reasoning
that “[n]o further judicial labor was required and the act
mandated was purely ministerial.” Id.

     In other words, if an appellate court leaves an underlying
final judgment intact then interest begins to accrue from the date
of the final judgment even if the trial court on remand entered an


has been granted and the entire case is re-opened, there is no
order from which an appeal can be taken”). It should be noted
that both Boone and Johnson were overruled on this issue. Bowen
v. Willard, 340 So. 2d 110, 112 (Fla. 1976) (holding that “appeals
taken from new trial orders shall be treated as appeals from final
judgments to the extent possible, and that the appellate courts
have the authority to deal with other appealable issues”). Bowen
has been codified in Florida Rule of Appellate Procedure 9.110(h).
This holding of Bowen, however, does not affect our analysis in
this case.



                                 5
amended final judgment. In this case, the December 2014 Final
Judgment was not overturned on appeal for being improper or
excessive. Additionally, this Court did not modify the
compensatory damages awarded. This Court simply reversed the
trial court’s granting of a new trial and “affirm[ed] the final
judgment without further comment.” Farber, 230 So. 3d at 148.
Accordingly, no further judicial labor was required and the
subsequent Amended Final Judgment constitutes a purely
ministerial act. Therefore, post-judgment interest began to accrue
when the trial court issued its initial Final Judgment.

                               IV.

     In conclusion, Farber obtained a Final Judgment on
compensatory damages that was affirmed on appeal where this
Court only reversed the order granting a new trial on the discrete
issue of wantonness and punitive damages. The trial court’s
subsequent Amended Final Judgment simply affirmed this
Court’s mandate and reinstated the jury’s original finding as it
related to punitive damages. As a result, the trial court correctly
concluded that post-judgment interest began to accrue when it
issued its December 2014 Final Judgment.

    AFFIRMED.

LEWIS and WETHERELL, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


James H. Wyman of Hinshaw & Culbertson, LLP, Coral Gables,
for Appellant.

Dennis R. Schutt and Jeffrey D. Devonchik of Schutt, Schmidt &
Noey, Jacksonville, for Appellee.


                                6